            Case 2:10-cr-00204-KDE-JVM Document 1428 Filed 05/30/19 Page 1 ofdistrict
                                                                               7       COURT
                                                                     EASTERM DISTRICT OF LOUISIANA

                                      UNITED STATES DISTRICT COURT
                                                                              FILED      MAY 30 2019
                                      EASTERN DISTRICT OF LOUISIANA
ROBERT LEE FAULCON,
             Petitioner,                                                               WILLIAM W. BLEVINS
                                                                                             CLERK

                                                        Case No. 10-204 "N"^/ )
                                                        Hon. Judge Kurt D. Engelhart
UNITED STATES OF AMERICA,                           )         ^
                        Respondent,                 )
                                       MOTION TO AWARD GOOD TIME,
                                       ADJUST RELEASE DATE AND TO
                                      EXTEND HOME CONFINEMENT AND
                                             HALFWAY HOUSE
                                       Pursuant to First Step Act
                          (S.756), 3582(c)(2) and 18 U.S.C. 3624(c)(2)
Comes Now, Robert Lee Faulcon, here in after known as petitioner, in Pro-
Se motion, respectfully moves this Honorable Court to Order the Director
of the Bureau of Prisons (BOP) to recalculate his sentence and release
him to Home Confinement and Halfway House based on retroactively by the
First Step Act.

                                              BACKGROUND

(Recently, the President signed into Law the First Step Act (S.756) which
retroactively awards inmates 7 days each year of their sehteneeiin^'Whibh
they did not lose any good time for behavior infractions while incarcer
ated.

Petitioner was sentenced in the United States District Court for a viol
ation under 18 U.S.C. 924(c); 18:2, 18:371, 18:1512(B)(3) and then sent
enced to a term of 144 months. Petitioner has been incarcerated since
July 27 of the year 2010 and has Home Confinement eligibility date is
June 20, 2020. Petitioners release date is December 25.of the year 2020.


  TENDERED FOR FlUNG                                                   I" I    FiBfl
                                                                               Process^
                                                                              Oktrf
                                                                       —^ CtRniDep,
         MAY 30 2019                                                          Uqc. No.

     U.S. DISTRICT COURT
   F-^'-sfern District of Louisiana
             •" . ./'-Cierk
Case 2:10-cr-00204-KDE-JVM Document 1428 Filed 05/30/19 Page 2 of 7
Case 2:10-cr-00204-KDE-JVM Document 1428 Filed 05/30/19 Page 3 of 7
Case 2:10-cr-00204-KDE-JVM Document 1428 Filed 05/30/19 Page 4 of 7
Case 2:10-cr-00204-KDE-JVM Document 1428 Filed 05/30/19 Page 5 of 7
Case 2:10-cr-00204-KDE-JVM Document 1428 Filed 05/30/19 Page 6 of 7
Case 2:10-cr-00204-KDE-JVM Document 1428 Filed 05/30/19 Page 7 of 7
